  Case 15-24134-JNP            Doc 104       Filed 11/05/20        Entered 11/05/20 11:04:39        Desc
                                                Page 1 of 3




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW JERSEY
                                   CAMDEN VICINAGE DIVISION

In re:                                                           Case No. 15-24134-JNP
         STEVEN R. JOHNS
         TAMARA B. JOHNS
                  Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

         Isabel C. Balboa, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/28/2015.

         2) The plan was confirmed on 08/02/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

        4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/10/2020.

         5) The case was Completed on 07/07/2020.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $39,682.62.

         10) Amount of unsecured claims discharged without payment: $199,554.46.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
 Case 15-24134-JNP                Doc 104       Filed 11/05/20         Entered 11/05/20 11:04:39                     Desc
                                                   Page 2 of 3



Receipts:

           Total paid by or on behalf of the debtor                     $64,965.00
           Less amount refunded to debtor                                    $0.00

NET RECEIPTS:                                                                                                   $64,965.00



Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,779.68
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                               $5,087.11
     Other                                                                             $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                                $9,866.79

Attorney fees paid and disclosed by debtor:                          $1,653.50



Scheduled Creditors:
Creditor                                                Claim         Claim           Claim         Principal         Int.
Name                                    Class         Scheduled      Asserted        Allowed          Paid            Paid
AHFC                                Unsecured             7,509.00           NA               NA            0.00             0.00
AMCOL SYSTEMS                       Unsecured               247.00           NA               NA            0.00             0.00
AMERICAN EXPRESS                    Unsecured               793.00        793.12           793.12          12.85             0.00
APEX ASSET MANAGEMENT, LLC          Unsecured                  NA       1,420.00         1,420.00          23.01             0.00
BANK OF AMERICA, N.A.               Unsecured            52,413.00     52,413.91        52,413.91         849.23             0.00
CACH, LLC                           Unsecured                  NA       7,460.40         7,460.40         120.88             0.00
CREDIT ACCEPTANCE CORPORATION       Secured               2,381.00      2,134.64         2,381.00       2,381.00             0.00
CREDIT COLLECTION SERVICES, INC     Unsecured               141.00           NA               NA            0.00             0.00
CUMBERLAND COUNTY (NC) TAX CO       Secured                    NA       2,192.50           686.01         686.01             0.00
DEPARTMENT OF THE TREASURY          Priority                   NA           0.00             0.00           0.00             0.00
DEPARTMENT OF THE TREASURY          Unsecured                  NA         902.75           902.75          14.62             0.00
LAZARUS FINANCIAL GROUP             Unsecured                  NA            NA               NA            0.00             0.00
SANTANDER CONSUMER USA, INC.        Unsecured                  NA            NA               NA            0.00             0.00
STATE OF NEW JERSEY                 Unsecured                  NA      19,942.91        19,942.91         323.12             0.00
STATE OF NEW JERSEY                 Secured                    NA      33,576.11        33,576.11      33,576.11             0.00
STATE OF NEW JERSEY                 Priority                   NA      15,298.66        15,298.66      15,298.66             0.00
U.S. BANK, N.A.                     Secured             679,258.00    626,204.89             0.00           0.00             0.00
WELLS FARGO BANK, N.A.              Unsecured           111,880.00    111,880.80       111,880.80       1,812.72             0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-24134-JNP              Doc 104        Filed 11/05/20        Entered 11/05/20 11:04:39               Desc
                                                   Page 3 of 3



 Summary of Disbursements to Creditors:
                                                                      Claim             Principal             Interest
                                                                    Allowed                 Paid                 Paid
 Secured Payments:
        Mortgage Ongoing                                              $0.00               $0.00                $0.00
        Mortgage Arrearage                                            $0.00               $0.00                $0.00
        Debt Secured by Vehicle                                   $2,381.00           $2,381.00                $0.00
        All Other Secured                                        $34,262.12          $34,262.12                $0.00
 TOTAL SECURED:                                                  $36,643.12          $36,643.12                $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                                   $0.00               $0.00                $0.00
         Domestic Support Ongoing                                     $0.00               $0.00                $0.00
         All Other Priority                                      $15,298.66          $15,298.66                $0.00
 TOTAL PRIORITY:                                                 $15,298.66          $15,298.66                $0.00

 GENERAL UNSECURED PAYMENTS:                                    $194,813.89            $3,156.43               $0.00



 Disbursements:

          Expenses of Administration                                    $9,866.79
          Disbursements to Creditors                                   $55,098.21

 TOTAL DISBURSEMENTS :                                                                                 $64,965.00



         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2020                                  By: /s/ Isabel C. Balboa
                                                                                  Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
